EXHIBIT 10.1







NOTE AND WARRANT PURCHASE AGREEMENT

Dated as of March 10, 2015

by and between

BLUE EARTH, INC.

as Borrower

and

JACKSON INVESTMENT GROUP, LLC, AS THE PURCHASER

OF 12% SENIOR SECURED CONVERTIBLE NOTE AND WARRANT

as Lender

______________________________________________________________________________

$10,000,000 SENIOR SECURED CONVERTIBLE NOTE

______________________________________________________________________________




















1




--------------------------------------------------------------------------------




NOTE AND WARRANT PURCHASE AGREEMENT

This NOTE AND WARRANT PURCHASE AGREEMENT (as modified, amended, extended,
restated, amended and restated or supplemented from time to time, this
“Agreement”), dated as of March 10, 2015, is being entered into by and between
Blue Earth, Inc. (“Borrower”), a Nevada corporation, and Jackson Investment
Group, LLC, a Georgia limited liability company, as the Purchaser (the
“Lender”).

RECITALS

WHEREAS, the Borrower has authorized a new 12.0% senior secured convertible note
of the Borrower, (ii) A Warrant to purchase 2,000,000 shares of Common Stock of
Blue Earth, Inc., and (iii) the Option to Purchase up to 10,000,000 shares of
Common Stock of Blue Earth, Inc.

WHEREAS, the Lender wishes to purchase, and the Borrower wishes to sell, at the
Closing, upon the terms and conditions stated in this Agreement, the Note
substantially in the form attached hereto as Exhibit A, together with the
Warrant (defined below) and the Option (as defined below);

WHEREAS, the Borrower intends to use the net proceeds of the Note issued
pursuant to this Agreement in accordance with the Use of Proceeds table attached
hereto as Schedule 8.17;

WHEREAS, repayment of the Note and the other Obligations (as defined below) are
being guaranteed by certain subsidiaries of the Borrower pursuant to the terms
of the Guaranty; and

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
(a) the Obligors (as defined below) and the Lender are executing and delivering
a Pledge and Security Agreement, dated as of the date hereof by and among the
Obligors (as defined below) and the Lender, substantially in the form attached
hereto as Exhibit B (as amended, restated, supplemented or otherwise modified
from time to time, the “Pledge Agreement”), pursuant to which, among other
things, Lender will be granted a pledge of not less than 100% of the Equity
Interests of the Borrower’s Subsidiaries (as defined herein) and a security
interest in all assets of the Borrower and the Borrower’s Subsidiaries to secure
the Obligations (as defined below).

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the Borrower and the Lender hereby agree as
follows:








2




--------------------------------------------------------------------------------




ARTICLE 1

DEFINITIONS; CERTAIN TERMS

Section 1.1

Definitions

.  As used in this Agreement, the following terms have the respective meanings
indicated below, such meanings to be applicable equally to both the singular and
plural forms of such terms:

“1933 Act” means the Securities Act of 1933, as amended.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Affiliate” means, with respect to a specified Person, another Person that (i)
is a director or officer of such specified Person, or (ii) directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with the Person specified.

“Asset Sale” means (i) the sale of any Equity Interests of the Subsidiaries, or
(ii) the sale of all or substantially all of the assets of the Borrower or any
of the Subsidiaries.

 “Business Day” means any day other than Saturday or Sunday or any day that
banks in New York, New York are required or permitted to close.

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Brooks” means Brooks Heat & Power Ltd., a British Columbia Canada corporation
and indirect wholly-owned subsidiary of Borrower.

“Brooks Project” means the combined heat and power (CHP) plant located in
Brooks, Alberta Canada that Borrower owns, for which Borrower shall use the
majority of proceeds from the Note to finance the construction of said power
facility to Commercial Operation Date as such term is customarily used in EPC
contracts. It is understood that by definition, the Brooks Project has Permitted
Liens, and shall have the ability to obtain up to $16.3 million of senior
secured funds required during the construction phase of the Brooks Project from
Caterpillar Financial Services Limited or any similar source (hereinafter
referred to as “Cat Power Finance”) provided that (i) such lien subordination in
favor of Cat Power Finance shall apply only to Collateral comprising the Brooks
Project, and (ii) such loan and lien subordination documentation shall be
acceptable in form and substance to Lender.  

“Capital Expenditures” means any expenditure or obligation, which should be
capitalized in accordance with GAAP.  








3




--------------------------------------------------------------------------------




“Capital Stock” means (1) in the case of a corporation, corporate stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, and any and all warrants, rights, or options to purchase any of
the foregoing, but excluding from all of the foregoing any debt securities
convertible into, or exchangeable for, Capital Stock, whether or not such debt
securities include any right of participation with Capital Stock.

“Cash Equivalent Investment” means, at any time, (a) any evidence of debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case rated at least A-l by Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. or P-l by Moody’s Investors Service, Inc.,
(c) any certificate of deposit, time deposit or banker’s acceptance, maturing
not more than one year after such time, or any overnight Federal Funds
transaction that is issued or sold by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000, (d) any repurchase agreement
entered into with any commercial banking institution of the nature referred to
in clause (c) which (i) is secured by a fully perfected security interest in any
obligation of the type described in any of clauses (a) through (c) above and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such commercial banking
institution thereunder, (e) money market accounts or mutual funds which invest
exclusively in assets satisfying the foregoing requirements, and (f) other short
term liquid investments approved in writing by the Lender.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Code” means the Internal Revenue Code of 1986, as amended.  

“Collateral” means the “Collateral” as defined in the Pledge Agreement.

“Commitment Fee Shares” has the meaning set forth in Section 8.21.

 “Common Stock” means Borrower’s common stock, $0.001 per value per share.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.  





4




--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power (i) to vote
10% or more of the Capital Stock having ordinary voting power for the election
of directors of a Person or (ii) to direct or cause the direction of management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto.

“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Collateral (i) in excess of $250,000 in the
aggregate for any Fiscal Year or (ii) that results, individually or in the
aggregate, in a Material Adverse Effect.

“Diligence Date” has the meaning set forth in Section 7.14.

“Environmental Laws” means all applicable federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, the exposure of humans thereto, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials, as well as all
regulatory authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices of violation or similar notice
letters, orders, permits, plans or regulations issued, entered, promulgated or
approved thereunder.

“Equity Interests” means Capital Stock and all warrants, options and other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock, whether or not such debt
security includes the right of participation with Capital Stock).

“Event of Default” has the meaning set forth in Article 9.

“Event of Loss” means any destruction to, or any taking of, any asset or
property of any of the Obligors or the Brooks Project.

“Existing Term Loan Agreement” means that certain Credit Agreement dated as of
January 31, 2013, by and among Blue Earth, TCA Global Credit Master Fund LP and
Blue Earth Subsidiaries (which, for purposes of this definition only include
Maili PV 01 LLC and Sumter Heat & Power, LLC), as amended by that certain First
Amendment to Credit Agreement dated as of September 11, 2013 and that certain
Second Amendment to Credit Agreement, dated as of February 24, 2015, as further
amended, restated, supplemented or modified from time to time.

 “Fiscal Year” means a fiscal year of the Borrower.

“GAAP” means United States generally accepted accounting principles,
consistently applied.





5




--------------------------------------------------------------------------------




“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision of any of the foregoing, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantor” means (i) each of the Subsidiaries party to the Guaranty, and (ii)
any other Person that now or hereafter is a party to the Guaranty or otherwise
agrees to guaranty any of the Obligations.  For the avoidance of doubt, Maili PV
01, LLC and Sumter Heat & Power, LLC are not party to the Guaranty and are not
Guarantors.

“Guaranty” has the meaning set forth in Section 8.19.

“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with GAAP) (other than trade payables entered
into in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, notes or similar
instruments whether convertible or not, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
indebtedness referred to in clauses (i) through (v) above secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, (vii) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (i) through (vi)
above; (viii) banker’s acceptances; (ix) the balance deferred and unpaid of the
purchase price of any property or services due more than three months after such
property is acquired or such services are completed; (x) all obligations of such
Person in respect of interest rate protection agreements, foreign currency
exchange agreements or other interest or exchange rate hedging agreements, in
each case, determined after taking into account any netting of payment
obligations provided for under such agreements; and (xi) obligations under
convertible securities of the Borrower.  

“Inventory” has the meaning provided in the UCC.

“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt security or Equity Interest, by
making any loan or advance, by becoming contingently liable in respect of
obligations of such other Person, or by making an acquisition of all or any
portion of the Capital Stock or assets in such other Person.





6




--------------------------------------------------------------------------------




“Lender” has the meaning set forth in the preamble to this Agreement.

“Lien” means any mortgage, lien, pledge, security interest, conditional sale or
other title retention agreement, charge or other security interest or
encumbrance of any kind, whether or not filed, recorded or otherwise perfected
under applicable law, including any conditional sale or other title retention
agreement or any lease or license in the nature thereof, any option or other
agreement to sell or give a security interest.

“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, the Collateral, results of operations or
condition (financial or otherwise) of the Borrower and the Subsidiaries, taken
as a whole, or on the transactions contemplated hereby and by the other
Transaction Documents, or on the authority or ability of the Borrower or any
other Obligor to fully and timely perform their obligations under any
Transaction Documents.

“Material Contract” means any contract or other arrangement to which the
Borrower or any of its Subsidiaries is a party (other than the Transaction
Documents) for which breach, nonperformance, cancellation, termination or
failure to renew could reasonably be expected to have a Material Adverse Effect.

“Maturity Date” means the earliest of (a) September 10, 2015, (b) such earlier
date as the unpaid principal balance of the Note becomes due and payable
pursuant to the terms of this Agreement and the Note.

 “Note” has the meaning set forth in Section 2.1.

“Obligations” means any and all obligations, liabilities and indebtedness,
including without limitation, principal, interest (including, but not limited
to, interest calculated at the default rate and post-petition interest in any
proceeding under any applicable bankruptcy law), and other fees, costs, expenses
and other charges and other obligations under this Agreement, the Note and the
other Transaction Documents, of the Borrower to the Lender (or any of Lender’s
successors, permitted transferees or permitted assigns) of any and every kind
and nature, howsoever created, arising or evidenced and howsoever owned, held or
acquired, whether now or hereafter existing, whether now due or to become due,
whether primary, secondary, direct, indirect, absolute, contingent or otherwise,
whether several, joint or joint and several, and whether arising or existing
under written or oral agreement or by operation of law.  

“Obligors” means the Borrower and each Guarantor.

“Option” has the meaning set forth in Section 8.20.

“Option Shares” has the meaning set forth in Section 8.20.

 “Permitted Indebtedness” has the meaning set forth in the Note.

“Permitted Liens” has the meaning set forth in the Note.





7




--------------------------------------------------------------------------------




“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.




“Pledge Agreement” has the meaning set forth in the Recitals.

 “Proceeding” has the meaning set forth in Section 7.15.

 “Schedules” has the meaning set forth in ARTICLE 7.

“SEC” means the United States Securities and Exchange Commission.

“SEC Documents” has the meaning set forth in Section 6.7.

“Security Documents” means the Pledge Agreement, Guaranty, and all other
instruments, documents and agreements executed and/or delivered by any Obligor
in order to grant to Lender a Lien on any Collateral as security for the
Obligations or to perfect such Lien.

“Subsidiaries” means every direct or indirect subsidiary of Blue Earth, Inc.,
whether presently existing or hereafter acquired or formed, except for Maili PV
01, LLC and Sumter Heat & Power, LLC.  As used in this definition, the term
subsidiary means, as to any Person, any corporation, limited liability company,
partnership or joint venture, whether now existing or hereafter organized or
acquired: (i) in the case of a corporation, of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (other than stock
having such voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person and/or one or
more of its Subsidiaries or (ii) in the case of a limited liability company,
partnership or joint venture, in which such Person or a Subsidiary of such
Person is a member, general partner or joint venturer or of which a majority of
the partnership or other ownership interests are at the time owned by such
Person or one or more of its Subsidiaries.

 “Taking” means any taking of any property of the Borrower or any of its
Subsidiaries or any portion thereof, in or by condemnation or other eminent
domain proceedings pursuant to any law, general or special, or by reason of the
temporary requisition of the use of such assets or any portion thereof, by any
Governmental Authority, civil or military (i) in excess of $250,000 in the
aggregate for any Fiscal Year or (ii) that results, either individually or in
the aggregated,  in a Material Adverse Effect.

 “Transaction Documents” has the meaning set forth in Section 7.2.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
unless the context requires application of the Uniform Commercial Code as in
effect in another State, in which case such term means the Uniform Commercial
Code as in effect in such State.  For purposes of this Agreement, “UCC” also
means the equivalent, similar or analogous statutes, regulations and other laws
of Canada and each relevant province thereof (including, without limitation, the
applicable Personal Property Security Act), as the same may be applicable, and
any successor statute, regulation or law thereto.





8




--------------------------------------------------------------------------------




“Warrant” shall mean, collectively, (i) the Warrant to purchase common stock of
the Borrower dated the date hereof issued and delivered by the Borrower to the
Lender on the Closing Date, in substantially the form of Exhibit E hereto, and
(ii) any warrant issued and delivered by the Borrower to the Lender (or any
successors or assigns of the Purchasers) on or after the date hereof in
substitution, replacement or exchange of the Warrant referred to in clause (i)
of this definition, in each case as amended, restated, supplemented or modified
from time to time.

Section 1.2

Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any right or
interest in or to assets and properties of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible.  References in this
Agreement to “determination” by the Lender include good faith estimates by the
Lender (in the case of quantitative determinations) and good faith beliefs by
the Lender (in the case of qualitative determinations).

Section 1.3

Accounting and Other Terms

  Unless otherwise expressly provided herein, each accounting term used herein
shall have the meaning given it under GAAP applied on a basis consistent with
those used in preparing the Borrower’s financial statements.

ARTICLE 2

BORROWER’S AUTHORIZATION OF ISSUE

Section 2.1

Senior Secured Convertible Note; Warrant and Option

  The Borrower has authorized the issuance to the Lender of (i) its senior
secured convertible note in the aggregate principal amount of Ten Million
Dollars ($10,000,000), to be dated the date of issue thereof, to mature on the
Maturity Date, to bear interest as provided in Section 2.2 below and to be in
the form of Exhibit A hereto (the “Note”), (ii) the Warrant, and (iii) the
Option.  





9




--------------------------------------------------------------------------------

The Borrower shall repay the outstanding principal balance plus all accrued and
unpaid interest on the Note in full in cash on the Maturity Date, unless
accelerated, or prepaid or converted in accordance with the terms of the Note.
 The term “Note” as used herein shall include each such senior secured
convertible Note delivered pursuant to any provision of this Agreement and each
such senior secured convertible Note delivered in substitution or exchange for,
or otherwise in respect of, any other Note pursuant to any such provision.

Section 2.2

Interest

  The Borrower shall pay interest on the unpaid principal amount of the Note at
the rates, time and manner set forth in Section 2 of the Note.  

Section 2.3

Conversion.

Principal and interest under the Note shall be convertible, at the Lender’s
option, in whole or in part, and from time to time before payment thereof, and
the Warrant shall be exercisable, into shares of Common Stock of the Borrower in
accordance with the terms and conditions of Section 2 and 4 of the Note and
Section 1 of the Warrant, as applicable.

ARTICLE 3

PURCHASE AND SALE OF NOTE, WARRANT AND OPTION

Section 3.1

Closing  

In consideration for the Lender’s payment of the Purchase Price (as defined
below), the Borrower shall issue and sell to the Lender, and the Lender agrees
to purchase from the Borrower on the Closing Date (as defined below), (i) the
Note in the aggregate principal amount of Ten Million Dollars ($10,000,000), in
substantially the form attached hereto as Exhibit A, (ii) the Warrant and (iii)
the Option. The closing (the “Closing”) of the purchase of such Note, the
Warrant and the Option by the Lender shall occur on or before March 10, 2015,
subject to notification of satisfaction (or waiver) of the conditions to the
Closing set forth in Section 4.1 and Section 5.1 below (or such later date as is
mutually agreed to in writing by the Borrower and the Lender).  The aggregate
purchase price (the “Purchase Price”) consideration for the Note, the Warrant
and the Option payable by the Lender to the Borrower at the Closing shall be
equal to Ten Million Dollars ($10,000,000).  On the Closing Date upon
satisfaction of the conditions precedent to the Closing, (i) the Lender shall
pay the Purchase Price to the Borrower by wire transfer of immediately available
funds to an account of the Borrower as specified in writing by Borrower to
Lender, and (ii) the Borrower shall issue and deliver to Lender the Note in the
principal amount of Ten Million Dollars ($10,000,000), the Warrant and the
Option, duly executed on behalf of the Borrower and registered in the name of
the Lender or its designees.  





10




--------------------------------------------------------------------------------




ARTICLE 4

CONDITIONS TO THE BORROWER’S OBLIGATION TO SELL

Section 4.1

Closing

  The obligations of the Borrower hereunder to issue and sell the Note, the
Warrant and the Option to the Lender at the Closing are subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions:

(a)

The Lender shall have executed each of the Transaction Documents to which it is
a party and delivered the same to the Borrower.

(b)

The Lender shall have delivered to the Borrower the Purchase Price for the Notes
being purchased by the Lender at the Closing by wire transfer of immediately
available funds pursuant to the wire instructions provided by the Borrower.

(c)

The representations and warranties of the Lender shall be true and correct in
all material respects as of the Closing  Date (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date).




ARTICLE 5

CONDITIONS TO LENDER’S OBLIGATION TO PURCHASE

Section 5.1

Closing

  The obligation of the Lender hereunder to purchase the Note, the Warrant and
the Option at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions:

(a)

(i) The Borrower shall have executed and delivered to the Lender the Note, the
Warrant and the Option being purchased by the Lender at the Closing pursuant to
this Agreement, and (ii) the Borrower and each other Obligor shall have executed
and delivered to the Lender each of the other Transaction Documents to which it
is a party.

(b)

The Borrower and each other Obligor shall have executed and delivered, or caused
to be delivered, to the Lender the Pledge Agreement.  

(c)

The Borrower and each other Obligor shall have delivered, or caused to be
delivered, to the Lender a certificate evidencing their respective incorporation
and good standing in its jurisdiction of incorporation issued by the Secretary
of State or Province of such jurisdiction, as of a date reasonably proximate to
the Closing Date.





11




--------------------------------------------------------------------------------




(d)

The Borrower and each Obligor shall have executed and delivered, or caused to be
delivered, to the Lender a certificate, executed by the secretary of such Person
and dated the Closing  Date, as to (i) the resolutions consistent with Section
7.2 as adopted by the such Obligor’s board of directors (or similar governing
body) in a form reasonably acceptable to the Lender (ii) each Obligor’s articles
or certificate of incorporation (or similar document), each as in effect at the
Closing, (iii) each Obligor’s by-laws (or similar document), each as in effect
at the Closing, (iv) incumbency certification of each authorized
officer/manager/member, as applicable, executing documents on behalf of such
Obligor, and (v) no action having been taken by any Obligor or its stockholders,
directors or officers in contemplation of any amendments to items (i), (ii), or
(iii) listed in this Section 5.1(d), as certified in the form attached hereto as
Exhibit C.

(e)

Searches of UCC filings (and equivalent in foreign jurisdictions, including PPSA
filings in Canada) in the jurisdictions of formation or incorporation of each
Obligor and each jurisdiction where any Collateral is located or where a filing
would need to be made in order to perfect the Lender’s security interests in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens shall have been obtained
by Lender.

(f)

The filing of UCC financing statements (and equivalent in foreign jurisdictions,
including PPSA filings in Canada) naming the Obligors as debtor and the Lender
as secured party  in each appropriate jurisdiction as is necessary, in the
Lender’s sole discretion, to perfect the Lender’s security interests in the
Collateral.  

(g)

Each Obligor shall have delivered, or caused to be delivered, to the Lender
original stock/membership unit certificates, if any, evidencing any Pledged
Equity (as defined in the Pledge Agreement) pledged to the Lender pursuant to
the Pledge Agreement, together with duly executed in blank, undated stock or
unit powers attached thereto.

(h)

The representations and warranties of the Borrower and each other Obligor under
this Agreement and the other Transaction Documents shall be true and correct in
all material respects (without duplication of any materiality qualifier
contained therein) as of the date when made and as of each Closing  Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which representations and warranties shall be true and
correct in all material respects as of such specific date (without duplication
of any materiality qualifier contained therein), and the Borrower and each other
Obligor shall have performed, satisfied and complied in all material respects
(without duplication of any materiality qualifier contained therein) with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Borrower and such other Obligors at
or prior to each Closing  Date.  

(i)

The Borrower shall have caused to be executed and/or delivered to Lender such
payoff letters, termination statements, lien releases and other similar items as
Lender or its counsel may reasonably request, in form and substance reasonably
acceptable to Lender and its counsel.





12




--------------------------------------------------------------------------------




(j)

The Borrower and the Subsidiaries shall have executed and/or delivered to the
Lender such other documents relating to the transactions contemplated by this
Agreement as the Lender or its counsel may reasonably request, including a legal
opinion from counsel to the Obligors in form and substance reasonably
satisfactory to the Lender and its counsel.

(k)

No Event of Default (or event or circumstance that, with the passage of time,
the giving of notice, or both, would become an Event of Default) shall have
occurred and be continuing or would result from the issuance of the Note, the
Warrant and the Option at the Closing.

(l)

Each of the Guarantors shall have executed and delivered to the Lender the
Guaranty.

(m)

The Borrower shall have issued to the Lender the Warrant described in Section
8.20 below in the form attached hereto as Exhibit E.

(n)

The Borrower shall have issued to the Lender the Option described in Section
8.20 below in the form attached hereto as Exhibit F.

(o)

The Borrower shall have issued and delivered in the name of the Lender or its
designee one or more stock certificates representing the Commitment Fee Shares
described in Section 8.21, in form and substance reasonably acceptable to Lender
and its counsel.

(p)

The Borrower shall have paid to the Lender all fees and expenses due and payable
to the Lender on the Closing Date, including but not limited to, the payment of
all fees and expenses of legal counsel and other advisors to the Lender in
connection with the transactions contemplated by the Transaction Documents and
the preparation, negotiation, execution and delivery of the Transaction
Documents.  The Borrower hereby authorizes the Lender to deduct from the
proceeds of the Purchase Price to be paid pursuant to Section 3.1 all such fees
and expenses to the extent not paid directly by the Borrower on the Closing
Date.

ARTICLE 6

LENDER’S REPRESENTATIONS AND WARRANTIES

The Lender represents and warrants as of the Closing Date that:

Section 6.1

No Public Sale or Distribution

  The Lender is acquiring the Note for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof in a manner that would violate the 1933 Act, except pursuant to sales
registered or exempted under the 1933 Act; provided, however, that by making the
representations herein, the Lender does not agree to hold the Note for any
minimum or other specific term and reserves the right to dispose of the Note at
any time in accordance with or pursuant to a registration statement or an
exemption under the 1933 Act.  The Lender does not presently have any agreement
or understanding, directly or indirectly, with any Person to assign, sell or
transfer the Note.





13




--------------------------------------------------------------------------------




Section 6.2

Investor Status

  (a) The Lender is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D and a sophisticated investor who can afford the risk of
this investment pursuant to Section 4(a)(2) of the 1933 Act.

(b)

The Lender is a United States person.

Section 6.3

No Governmental Review

  The Lender understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Note or the fairness or suitability of the investment in
the Note nor have such authorities passed upon or endorsed the merits of the
purchase of the Note.

Section 6.4

Transfer or Resale

  The Lender understands that the Note has not been and is not being registered
under the 1933 Act or any state securities laws, and may not be offered for
sale, sold, assigned or transferred except pursuant to an effective registration
statement or an exemption from registration; provided, however, that, the Note
may be pledged in connection with a bona fide margin account or other loan or
financing arrangement secured by the Note and such pledge of the Note shall not
be deemed by the Borrower to be a transfer, sale or assignment of the Note
hereunder, and the Lender effecting such a pledge of the Note shall not be
required to provide the Borrower with any notice thereof or otherwise make any
delivery to the Borrower pursuant to this Agreement or any other Transaction
Document, including, without limitation, this Section 6.4.

Section 6.5

Legends

  The Lender understands that the certificates or other instruments representing
the Note, except as set forth below, shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form:

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE NOTE UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL, IN
A FORM REASONABLY ACCEPTABLE TO THE ISSUER, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR





14




--------------------------------------------------------------------------------

(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
 NOTWITHSTANDING THE FOREGOING, THE NOTE MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
NOTE, PROVIDED SUCH PLEDGE IS MADE IN COMPLIANCE WITH APPLICABLE FEDERAL AND
STATE SECURITIES LAWS.

The legend set forth above shall be removed and the Borrower shall issue a Note
without such legend to the holder of the Note upon which it is stamped, if (i)
such Note is registered for resale under the 1933 Act, (ii) in connection with a
sale, assignment or other transfer, Lender provides the Borrower with an opinion
of counsel, in a form reasonably acceptable to the Borrower, to the effect that
such sale, assignment or transfer of the Note may be made without registration
under the applicable requirements of the 1933 Act, or (iii) the Note is sold,
assigned or transferred pursuant to Rule 144 or Rule 144A under the 1933 Act, or
Lender provides the Borrower with reasonable assurance that the Note the can be
sold, assigned or transferred pursuant to Rule 144 under the 1933 Act.

Section 6.6

Valid and Binding Obligations

 The Lender has full power and authority to enter into this Agreement.  This
Agreement, when executed and delivered by the Lender, will constitute a valid
and legally binding obligation of the Lender, enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, and any other laws of general application
affecting enforcement of creditors’ rights generally, and as limited by laws
relating to the availability of a specific performance, injunctive relief, or
other equitable remedies.

Section 6.7

Offering Documents

 The following filings (the “SEC Documents”) made by the Borrower with the U.S.
Securities and Exchange Commission (the “SEC”), all of which have been provided
to the Lender or are available at the SEC’s website (www.sec.gov) consist of the
Borrower’s Annual Report on Form 10-K for December 31, 2013, as amended; Form
10-Q for the quarter ended September 30, 2014, all Form 8-K’s filed since
January 1, 2014 through the date hereof, and definitive proxy statement dated
June 16, 2014 under which this Offering is being made, all of which are
incorporated by reference herein.  The Lender acknowledges receipt of the SEC
Documents and all exhibits thereto and other documents furnished in connection
with this transaction and provided (collectively, the “Offering Documents”) and
hereby represents that it has been furnished by the Borrower during the course
of this transaction with all information regarding the Borrower which it has
requested or desires to know; that it has been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of the Borrower concerning the terms and conditions of the
Offering, and any additional information which it had requested.





15




--------------------------------------------------------------------------------




Section 6.8

Tax Consequences

The Lender acknowledges that this Offering may involve tax consequences and that
the contents of the Offering Documents do not contain tax advice or information.
The Lender acknowledges that it must retain its own professional advisors to
evaluate the tax and other consequences of a purchase of Note.  The Lender
acknowledges that it has had an opportunity to consult with counsel of its
choice and that it must retain its own legal advisor. The Lender has not relied
on the Borrower, its officers, directors, or professional advisors for advice as
to such tax consequences.

Section 6.9

Rule 144

The Lender understands that Rule 144 (“Rule 144”) promulgated under the 1933 Act
requires, among other conditions, a six-month holding period prior to the resale
(in limited amounts) of securities acquired in a non-public offering without
having to satisfy the registration requirements under the 1933 Act.  The Lender
understands that the Borrower makes no representation or warranty regarding its
fulfillment in the future of any reporting requirements under the 1934 Act, or
its dissemination to the public of any current financial or other information
concerning the Borrower, as is required by Rule 144 as one of the conditions of
its availability.  The Lender consents that the Borrower may, if it desires,
permit the transfer of the Notes out of its name only when his request for
transfer is accompanied by an opinion of counsel reasonably satisfactory to the
Borrower that neither the sale nor the proposed transfer results in a violation
of the 1933 Act or any applicable state “blue sky” laws (collectively
“Securities Laws”). The Lender agrees to hold the Borrower and its directors,
officers and controlling persons and their respective heirs, representatives,
successors and assigns harmless and to indemnify them against all liabilities,
costs and expenses incurred by them as a result of any misrepresentation made by
the Lender contained herein or any sale or distribution by the undersigned
Lender in violation of any Securities Laws.

Section 6.10

State Securities Laws

The Lender acknowledges that at such time, if ever, as the Common Stock issuable
under the Transaction Documents is registered, sales of such securities may be
subject to state securities laws, including those of states which may require
any securities sold therein to be sold through a registered broker-dealer or in
reliance upon an exemption from registration.

Section 6.11

No Other Representations

No oral or written representations have been made other than as stated in this
Agreement or in a Transaction Document.

Section 6.12

Use of Proceeds

The undersigned understands that the net proceeds (see Article 8) from this
Offering (after deduction for expenses of the Offering) will be used in all
respects exclusively for the purposes set forth under “Use of Proceeds” in
Article 8 below.  Neither Lender nor Borrower will pay any commission with
respect to this transaction.





16




--------------------------------------------------------------------------------




Section 6.13

Survival of Representations

The undersigned Lender acknowledges that the representations, warranties and
agreements made by the undersigned herein shall survive the execution and
delivery of this Agreement and the purchase of the Note.

Section 6.14

Regulation FD

The Lender understands that the fact that the Borrower is undertaking this
offering, as well as certain information contained in this Agreement, may be
considered to be material, non-public information under Regulation FD (Fair
Disclosure) promulgated under the 1934 Act.  Each recipient expressly agrees to
maintain such information in confidence until such time as public disclosure of
same is made.

ARTICLE 7

BORROWER’S REPRESENTATIONS AND WARRANTIES

As an inducement to the Lender to enter into this Agreement and to consummate
the transactions contemplated hereby, the Borrower and each Obligor represents
and warrants to the Lender that each and all of the following representations
and warranties (as supplemented by the disclosure schedules attached hereto and
made a part of this Agreement (the “Schedules”)) are true and correct as of the
Closing Date.  The Schedules shall be arranged by the Borrower in paragraphs
corresponding to the sections and subsections contained in this ARTICLE 7 and
shall be a part of this Agreement.

Section 7.1

Organization and Qualification

  The Borrower and each Obligor are entities duly incorporated or organized and
validly existing in good standing under the laws of the jurisdiction in which
they are formed or incorporated, and have the requisite power and authorization
to own their properties, carry on their business as now being conducted, enter
into the Transaction Documents to which they are party and carry out the
transactions contemplated thereby.  The Borrower and each Obligor is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have, either
individually or in the aggregate, a Material Adverse Effect.  All Capital Stock
or other equity or similar interests of the Subsidiaries is directly or
indirectly owned by the Borrower.  All of the Borrower’s foreign and domestic,
direct and indirect, subsidiaries (other than Maili PV 01, LLC and Sumter Heat &
Power, LLC) existing as of the Closing Date are signatories to the Guaranty.





17




--------------------------------------------------------------------------------




Section 7.2

Authorization; Enforcement; Validity

  Each Obligor has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Note, the Pledge Agreement,
the Warrant, the Guaranty to which it is party, and each of the other
agreements, documents and certificates entered into executed and delivered by
any Obligor to Lender in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) and to issue the Note, the
Warrant, the Option and the Commitment Fee Shares in accordance with the terms
hereof and thereof.  The execution and delivery of the Transaction Documents by
the Borrower and each Obligor has been duly authorized by the Borrower’s and
each Obligor’s Board of Directors and the consummation by the Borrower and each
Obligor of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Note, the Warrant, the Option and the Commitment
Fee Shares by the Borrower and each Obligor, has been duly authorized by their
respective Board of Directors, and no further filing, consent, or authorization
is required by any Borrower and each Obligor, their respective boards of
directors (or other governing body) or its stockholders.  This Agreement and the
other Transaction Documents have been duly executed and delivered by the
Borrower and each Obligor and constitute the legal, valid and binding
obligations of the Borrower and each Obligor, enforceable against the Borrower
and each Obligor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
regulatory, bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

Section 7.3

Issuance of Note, Warrant and Option

  The Note, the Warrant and the Option are each duly authorized and, upon
issuance in accordance with the terms hereof, shall be validly issued and free
from all taxes, liens and charges with respect to the issue thereof.  Assuming
the truth and accuracy of the representations and warranties of the Lender set
forth in ARTICLE 6 of this Agreement, the issuances by the Borrower of the Note,
the Warrant and the Option and the underlying shares of Common Stock issuable to
the Lender are exempt from registration under the 1933 Act.

Section 7.4

No Conflicts

  The execution, delivery and performance of the Transaction Documents by the
Borrower and each Obligor and the consummation by the Borrower and each Obligor
of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Note) will not (i) result in a violation of
 Borrower’s or any Obligor’s certificate or articles of incorporation or bylaws
or other governing documents, or the terms of any capital stock or other equity
interests of the Borrower or any Obligor; (ii) conflict with, or constitute a
breach or default (or an event which, with notice or lapse of time or both,
would become a breach or default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Borrower or any Obligor is a party; or
(iii) result in any “price reset” or other material change in or other
modification to the terms of any Indebtedness, Equity Interests or other
securities of the Borrower or any Obligor.





18




--------------------------------------------------------------------------------




Section 7.5

Consents.

  None of the Obligors is required to obtain any consent, authorization,
approval, order, license, franchise, permit, certificate or accreditation of, or
make any filing or registration (collectively, “Consents and Filings”) with, any
court, governmental agency or any regulatory or self-regulatory agency or
authority or any other Person in order for it to execute, deliver or perform any
of its obligations under or contemplated by the Transaction Documents, in each
case in accordance with the terms hereof or thereof (other than  (x) UCC
filings, and equivalent foreign filings with respect to any foreign organized
Subsidiary required to perfect liens granted under the Pledge Agreement and (y)
and federal and state securities law filings).  All Consents and Filings which
the Obligors are required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the Closing Date, and the Borrower is
unaware of any facts or circumstances which might prevent it or any other
Obligor from obtaining or effecting any of the registration, application or
filings pursuant to the preceding sentence.  

Section 7.6

Subsidiary Rights

  The Borrower has the unrestricted right to vote, and (subject to limitations
imposed by applicable law) to receive dividends and distributions on, all
capital and other equity securities of the Subsidiaries as owned by the
Borrower.

Section 7.7

Equity Capitalization; Authorized Common Stock

  (a)

The authorized and issued and outstanding Capital Stock of the Borrower is as
set forth in Schedule 7.7 and described in the SEC Documents.  All of such
outstanding shares of Capital Stock have been duly authorized, validly issued
and are fully paid and nonassessable and are owned by the Persons and in the
amounts set forth in the SEC Filings.  Except as set forth on Schedule 7.7
and/or in the SEC Filings (i) none of Borrower’s or any Subsidiary’s Capital
Stock in Borrower or any Subsidiary is subject to preemptive rights (other than
the Warrants to be issued to Lender) or any other similar rights or any liens or
encumbrances suffered or permitted by Borrower or any Subsidiary; (ii) there are
no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any Capital Stock in the
Borrower or any of its Subsidiaries, or contracts, commitments, understandings
or arrangements by which the Borrower or any of its Subsidiaries is or may
become bound to issue additional Capital Stock in Borrower or any Subsidiary or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any Capital Stock in the Borrower or any of its
Subsidiaries; (iii) there are no agreements or arrangements under which the
Borrower or any of its Subsidiaries is obligated to register the sale of any of
its Subsidiaries securities under the 1933 Act; (iv) there are no outstanding
securities or instruments of the Borrower or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Borrower or any of its
Subsidiaries is or may become bound to redeem a security of the Borrower or any
of its Subsidiaries; (v) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Note, the Warrant or the Option, and





19




--------------------------------------------------------------------------------

(vi) none of the Borrower or any of its Subsidiaries has any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement.

(b)

The Common Stock of the Borrower underlying the Note, the Warrants, the Option
Shares (described in Section 8.20 below), and the Commitment Fee Shares
(described in Section 8.21 below) has been duly and validly authorized and when
issued, will be duly and validly issued, fully paid and non-assessable, and such
shares of Common Stock of the Borrower will not be issued in violation of any
preemptive or other rights of stockholders of the Borrower and will be free from
all taxes, liens, and charges with respect to the issuance thereof.

Section 7.8

Indebtedness and Other Contracts

  Except as disclosed on Schedule 7.8,  no Obligor (i) has any outstanding
Indebtedness (other than trade debt as incurred in the ordinary course of
business and not past due by more than 90 days), (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness or any contract, agreement or instrument
entered into in connection therewith that could reasonably be expected to result
in, either individually or in the aggregate,  a Material Adverse Effect, or (iv)
there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
of the Borrower or any of its Subsidiaries or by which the Borrower or any of
its Subsidiaries is or may become bound; or (v) there are no financing
statements in respect of any securing obligations in any material amounts, any
singly or in the aggregate, filed in connection with the Borrower or any of its
Subsidiaries and no Liens on any Collateral other than Permitted Liens.

Section 7.9

Off Balance Sheet Arrangements

  There is no transaction, arrangement, or other relationship between the
Borrower or any Obligor and an unconsolidated or other off balance sheet entity
that is required to be disclosed by the Borrower in a 1934 Act filing or that
otherwise would be reasonably likely to have, either individually or in the
aggregate, a Material Adverse Effect.

Section 7.10

Ranking of Note

  The Note will rank pari passu with all other senior Indebtedness of the
Borrower, whether with respect to payment of redemptions, interest, damages or
upon liquidation or dissolution or otherwise.

Section 7.11

Title

  Except as described in the SEC Documents, the Borrower and each Obligor has
(i) good and marketable title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (iii) valid licensed rights in (in the case of
licensed interests in intellectual property rights), and (iv) good and
marketable title to (in the case of all other personal property) all of its real
property and other properties and assets owned by it which are material to the
business of Borrower or Brooks, in each case free and clear of all liens,
encumbrances and defects, other than Permitted Liens.





20




--------------------------------------------------------------------------------

Any real property and facilities held under lease by the Borrower or Brooks are
held by it under valid, subsisting and enforceable leases.  

Section 7.12

Intellectual Property Rights

  The Borrower and each Obligor owns or possesses adequate and valid rights to
use all trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and other intellectual
property rights (“Intellectual Property Rights”) that are necessary to conduct
its respective businesses as now conducted, and such Intellectual Property
Rights are free and clear of all liens, encumbrances and defects other than
Permitted Liens; (i) neither the Borrower nor any other Obligor has any
knowledge of any infringement, misappropriation, dilution or other violation by
the Borrower or each Obligor of Intellectual Property Rights of other Persons;
(ii) neither the Borrower nor any other Obligor has any knowledge of any
infringement, misappropriation, dilution or other violation by any other Persons
of the Intellectual Property Rights of the Borrower or any other Obligor; (iii)
there is no claim, action or proceeding pending or, to the knowledge of each of
the Borrower and each Obligor, threatened in writing, against the Borrower or
any other Obligor regarding its Intellectual Property Rights or the Intellectual
Property Rights of other Persons; and (iv) neither the Borrower nor any other
Obligor is aware of any facts or circumstances of reasonable likelihood of
giving rise to any of the foregoing infringements or claims, actions or
proceedings.  The Borrower and each Obligor has taken and is taking commercially
reasonable measures, consistent with industry standards, to maintain and protect
the value of its Intellectual Property Rights.

Section 7.13

Creation, Perfection, and Priority of Liens

  The Security Documents are effective to create in favor of the Lender, a
legal, valid, binding, and (upon the filing of the appropriate UCC financing
statements and equivalent filings in respect of any foreign organized
Subsidiaries) enforceable first-priority perfected security interest and Lien in
the Collateral described therein as security for the Obligations to the extent
that a legal, valid, binding, and enforceable security interest and Lien in such
Collateral may be created under applicable law including without limitation, the
UCC and any other applicable governmental agencies.

Section 7.14

Absence of Certain Changes

  Since January 1, 2015 (the “Diligence Date”), there has been no material
adverse change in the business, assets, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Borrower or
each Obligor.  Since the Diligence Date, except as incurred in the ordinary
course of business, the Borrower and each Obligor has not (i) declared or paid
any dividends, or (ii) sold any assets (other than the sale of Inventory in the
ordinary course of business).  Neither the Borrower nor any Obligor has taken
any steps to seek protection pursuant to any bankruptcy law nor does the
Borrower or any Obligor have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so.  Neither
the Borrower nor any Obligor intends to incur debts beyond its ability to pay
such debts as they mature (taking into account the timing and amounts of cash to
be payable on or in respect of its debt).  Neither the Borrower nor any Obligor
has any knowledge of any facts or circumstances





21




--------------------------------------------------------------------------------

which leads it to believe that it will file for reorganization or liquidation
under the bankruptcy or reorganization laws of any jurisdiction.  Neither
Borrower nor any Obligor is, as of the Closing Date, and after giving effect to
the transactions contemplated hereby to occur at the Closing, will be,
Insolvent.

Section 7.15

Absence of Litigation

  Except as set forth on Schedule 7.15 and in the SEC Filings, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency (including, without limitation, the SEC,
self-regulatory organization or other governmental body) (in each case, a
“Proceeding”) pending or, to the knowledge of Borrower or any Obligor,
threatened in writing against or affecting Borrower or any Obligor or any of
Borrower’s or any Obligor’ officers or directors, which (i) could reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect, (ii) if adversely determined, could reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect,
or (iii) questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto.

Section 7.16

No Undisclosed Events, Liabilities, Developments or Circumstances

  Except for the transactions contemplated by the Transaction Documents, no
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Borrower or any Obligor or their
respective business, properties, prospects, operations or financial condition,
that would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.

Section 7.17

No Disagreements with Accountants and Lawyers

  There are no disagreements of any kind presently existing, or reasonably
anticipated by the Borrower or any Obligor to arise, between the Borrower or any
Obligor and the accountants and lawyers formerly or presently employed by the
Borrower and any Obligor which could affect the ability of the Borrower or any
Obligor to perform either of their obligations under any of the Transaction
Documents.  

Section 7.18

Tax Status  

The Borrower and each Obligor (i) have made or filed all foreign, federal and
state income and all other material tax returns, reports and declarations
required by any jurisdiction to which it is subject, except prior to the Closing
 Date where any failure to do so did not result in any material penalties to the
Borrower or any Obligor, (ii) has paid all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith, and (iii) has set
aside on its books adequate reserves in accordance with GAAP for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be delinquent by the taxing authority of any jurisdiction (other than those
being contested in good faith by appropriate proceedings promptly instituted and





22




--------------------------------------------------------------------------------

diligently conducted and subject to adequate reserves taken by the Borrower or
each Obligor as shall be required in conformity with GAAP), and the officers of
the Borrower and each Obligor know of no basis for any such claim.

Section 7.19

Transfer Taxes

  On each applicable Closing Date, all transfer or other taxes (other than
income or similar taxes) which are required to be paid in connection with the
sale and transfer of the Note, the Warrant, the Option to be sold to the Lender
hereunder, or the issuance of the Commitment Fee Shares, will be, or will have
been, fully paid or provided for by the Borrower, and all laws imposing such
taxes will be or will have been complied with.

Section 7.20

Conduct of Business; Regulatory Permits

  Neither the Borrower nor any Obligor is in violation of any term of or in
default under its certificate or articles of incorporation or bylaws or other
governing documents.  Neither the Borrower nor any Obligor is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to Borrower or any Obligor.  Neither the Borrower nor any Obligor has
received any notice of proceedings relating to the revocation or modification of
any such consents, authorizations, approvals, orders, licenses, franchises,
permits, certificates, accreditations or permits.  Except as set forth on
Schedule 7.5, the Borrower and each Obligor are in compliance with all laws,
rules, regulations and ordinances of all applicable Governmental Authorities and
all applicable state regulatory and similar laws, rules, regulations and orders,
except to the extent any such non-compliance would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

Section 7.21

Foreign Corrupt Practices

  Neither the Borrower nor any Obligor, nor any director, officer, employee or
other Person acting on behalf of the Borrower or any Obligor has, in the course
of its actions for, or on behalf of, the Borrower or any Obligor (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

Section 7.22

Environmental Laws

  To the best of their knowledge, the Borrower and each Obligor (a) (i) is in
compliance with any and all Environmental Laws, (ii) has received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct its respective businesses, (iii) is in compliance with all material
terms and conditions of any such permit, license or approval, and (iv) has no
outstanding Liability under any Environmental Laws and is not aware of any facts
that could reasonably result in Liability under any Environmental Laws, in each
of the foregoing clauses of this clause (a), except to the extent, either
individually or in the





23




--------------------------------------------------------------------------------

aggregate,  a Material Adverse Effect could not reasonably be expected to occur,
and (b) has provided Lender with copies of all environmental reports,
assessments and other documents related to any material Liability under any
Environmental Laws.

Section 7.23

Margin Stock

  Neither the Borrower nor any Obligor is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds from the issuance of any Note will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock, or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

Section 7.24

Investment Company

  Neither the Borrower nor any Obligor is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940, as amended.

Section 7.25

U.S. Real Property Holding Corporation

  Neither the Borrower nor any Obligor is, nor has it ever been, a U.S. real
property holding corporation within the meaning of Section 897 of the Code, as
amended, and the Borrower will so certify upon the request of the Lender.

Section 7.26

Internal Accounting and Disclosure Controls

  Except as disclosed in the SEC Filings, the Borrower and each Obligor
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (iii) access to assets
or incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference.

Section 7.27

Financial Statements

  Each of the (a) consolidated audited financial statements of Borrower and its
consolidated subsidiaries dated December 31, 2013, (b) consolidated unaudited
financial statements of Borrower and its subsidiaries dated September 30, 2014
for the nine-month period then ended, were prepared in accordance with GAAP,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects





24




--------------------------------------------------------------------------------

the consolidated financial position of the Borrower and its consolidated
subsidiaries as of the dates thereof and the results of its operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).  

Section 7.28

Transactions With Affiliates

  Except (i) as set forth in the SEC Documents and Schedule 7.28  and (ii) for
transactions that have been entered into on terms no less favorable to the
Borrower and each Obligor than those that might be obtained at the time from a
Person who is not an officer, director or employee, none of the officers,
directors or employees of the Borrower or each Obligor is presently a party to
any transaction with the Borrower or each Obligor (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Borrower, any corporation, partnership, trust or other entity
in which any such officer, director, or employee has a substantial interest or
is an officer, director, trustee or partner.

Section 7.29

Acknowledgment Regarding Lender’s Purchase of Note

  The Borrower acknowledges and agrees that the Lender is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that the Lender is (i)
not an officer or director of Borrower or any other Obligor, or (ii) not an
Affiliate of Borrower or any other Obligor, however, it is a “beneficial owner”
(as defined for purposes of Rule 13d-3 of the 1934 Act) of more than 10% of the
shares of Capital Stock of Borrower.  The Borrower further acknowledges that the
Lender is not acting as a financial advisor or fiduciary of Borrower or any
other Obligor (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by Lender or either of its representatives in connection with the
Transaction Documents and the transactions contemplated hereby, and thereby is
merely incidental to the Lender’s purchase of the Notes.  The Borrower further
represents to the Lender that the Borrower’s and each other Obligor’s decision
to enter into the Transaction Documents to which it is a party has been based
solely on the independent evaluation by the Borrower, the other Obligors and
their respective representatives.  

Section 7.30

Insurance

  Each Obligor is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which such Obligor is engaged.  None of the Obligors has
been refused any insurance coverage sought or applied for and none of the
Obligors believe that they will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.





25




--------------------------------------------------------------------------------




Section 7.31

Employee Relations

  None of the Obligors is a party to any collective bargaining agreement or
employs any member of a union in such person’s capacity as a union member or to
perform union labor work.  Each of the Obligors believe that their relations
with their employees are good.  As of each Closing Date, no executive officer of
any Obligor has notified such Obligor that such officer intends to leave such
Obligor or otherwise terminate such officer’s employment with such Obligor.  As
of each Closing Date, no executive officer of any Obligor, to the knowledge of
the Borrower, is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant.  Each Obligor is in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

Section 7.32

Disclosure

  Notwithstanding any other provision of this Agreement, all disclosure provided
to the Lender regarding the Obligors, their respective business and properties,
and the transactions contemplated hereby, including the Schedules to this
Agreement and the SEC Documents furnished by or on behalf of the Borrower, is
true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, taken as a whole and in the light of
the circumstances under which they were made, not materially misleading.  As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the 1933 Act and the rules and regulations of the SEC
applicable to such SEC Documents.  No event or circumstance has occurred or
information exists with respect to any Obligor or any of their respective
business, properties, prospects, operations or condition (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure or announcement by any Obligor but which has not been so publicly
announced or disclosed.  Each Obligor (i) is financially experienced and
sophisticated, (ii) has been represented by competent counsel in connection with
negotiation of the Transaction Documents, which negotiations have been conducted
on an arm’s length basis in good faith, and (iii) is entering into the
Transaction Documents of its own free will without duress or other
unconscionable conduct on the part of the Lender, the proceeds of which in part
are being used to finance the Brooks Project.

Section 7.33

Patriot Act

  To the extent applicable, each Obligor is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department and
any other enabling legislation or executive order relating thereto, and (ii) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)).  





26




--------------------------------------------------------------------------------




Section 7.34

Material Contracts

.  The SEC Filings contain a true, correct and complete list of all the Material
Contracts of the Borrower and the other Obligors, and, all such Material
Contracts are in full force and effect and no defaults currently exist
thereunder.

ARTICLE 8

COVENANTS

So long as the Note or any other Obligations shall remain outstanding pursuant
to the Transaction Documents, unless the Lender shall otherwise consent in the
manner set forth in Section 11.6, the Borrower and shall cause each of its
Subsidiaries to comply with the following covenants in this Article 8:

Section 8.1

Deliveries

.  The Borrower agrees to deliver the following to the Lender:

(a)

Annual Reports.  The Borrower shall deliver to the Lender a copy of its Annual
Report on Form 10-K, including the audited financial statements for the fiscal
year ended December 31, 2014 not later than March 31, 2015.

(b)

Quarterly Reports.  The Borrower shall deliver to the Lender a copy of its
quarterly Reports on Form 10-Q not later than forty-five (45) days from the end
of each calendar quarter until repayment in full of the Note.

(c)

Brooks Related Reports.  Within fifteen (15) days after the end of each calendar
quarter while the Note remains outstanding, the Borrower shall deliver for the
most recent ended quarter, in reasonable detail, and certified by the Chief
Financial Officer of the Borrower as being true and correct, a report
summarizing the status of the Brooks Project invested in.

Section 8.2

Notices

  The Borrower agrees to deliver the following to the Lender:

(a)

Collateral Information.  Upon request of the Lender, a certificate of one of its
duly authorized officers (i) either confirming that there has been no material
change in the information concerning the Collateral or in the names and
jurisdiction of organization of the Obligors as specified in the representations
and warranties in the Pledge Agreement and in the Schedules thereto since the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes, and (ii) certifying that all UCC
financing statements (including fixtures filings, as applicable) and other
appropriate filings, recordings and registrations have been filed of record in
each governmental, municipal and other appropriate office in each jurisdiction
identified pursuant to clause (i) above (or in such certificate) to the extent
necessary to effect, protect and perfect





27




--------------------------------------------------------------------------------

the security interests under the Security Documents for a period of not less
than 18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period);

(b)

Notice of Default.  Promptly upon any officer of Borrower or any other Obligor
obtaining knowledge, (i) of any condition or event that constitutes a default or
an Event of Default or that notice has been given to Borrower or any other
Obligor with respect thereto; (ii) that any Person has given any notice to
Borrower or any other Obligor or taken any other action with respect to any
event or condition set forth in the Note; (ii) any default or event of default
under the Existing Term Loan Agreement, or (iii) of the occurrence of any event
or change that has caused or evidences, either in any case or in the aggregate,
a Material Adverse Effect, a certificate of its chief executive officer or chief
financial officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, default, event
or condition, and the action(s) the Borrower or other applicable Obligor has
taken, is taking and proposes to take with respect thereto;  

(c)

Notice of Litigation.  Promptly upon any officer of Borrower or any other
Obligor obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any adverse Proceeding not previously disclosed in writing by the Borrower
to the Lender, or (ii) any material development in any adverse Proceeding that,
in the case of either clause (i) or (ii) if adversely determined, could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
the Borrower or any other Obligor to enable the Lender and its counsel to
evaluate such matters;

(d)

Existing Term Loan Reports and Notices.  The Company shall deliver to Lender
copies of all reports and notices required to be delivered to TCA Global Credit
Master Fund LP (“TCA”) at the same time as such reports and notices are
delivered to TCA;

(e)

Corporate Information.  Ten (10) Business Days’ prior written notice of any
change (i) in any Obligor’s corporate name, (ii) in any Obligor’s identity or
organizational structure, (iii) in Borrower’s jurisdiction of organization, or
(iv) any Obligor’s Federal Taxpayer Identification Number or state
organizational identification number.  The Borrower agrees not to effect or
permit any change by itself or any other Obligor of the type referred to in the
preceding sentence unless all filings have been made under the UCC or otherwise
and all other actions that are required in order for the Lender to continue at
all times following such change to have a valid, legal and first-priority
perfected security interest in all the Collateral as contemplated in the Pledge
Agreement and other Transaction Documents;

(f)

Event of Loss.  Promptly (and in any event within three (3) Business Days)
notice of (i) any claim with respect to any liability against the Brooks Project
or any Obligor that (A) is in excess of $250,000 and (B) could reasonably be
expected to result in a Material Adverse Effect or (ii) any event which, with or
without the passage of time, could reasonably be expected to constitute an Event
of Loss.





28




--------------------------------------------------------------------------------




(g)

Other Information.  Promptly upon their becoming available, deliver copies of
all press releases and other statements made available generally by the Borrower
or any Obligor to the public concerning the Brooks Project and such other
information and data with respect to the Borrower or any other Obligor as from
time to time may be reasonably requested by the Lender.

Section 8.3

Rank

.  All Indebtedness due under the Note shall rank pari passu  in right of
payment, whether with respect to payment of redemptions, interest, damages or
upon liquidation or dissolution or otherwise, with all other senior Indebtedness
of Borrower.

Section 8.4

Existence of Liens

.  Borrower shall not, and Borrower shall not permit any Obligor to, directly or
indirectly, allow or suffer to exist any Liens, other than Permitted Liens.  

Section 8.5

Mergers; Acquisitions; Asset Sales

.  Borrower shall not, and Borrower shall not permit any Obligor to, directly or
indirectly, in any single transaction or series of related transactions (a) be a
party to any merger or consolidation, (b) consummate any Investment (other than
(x) Cash Equivalent Investments, and (y) Investments by the Borrower or any
other Obligors in another Obligor, and (z) investments by any Obligor in
Borrower), or (c) consummate any Asset Sale, other than with the prior written
consent of the Lender.

Section 8.6

Insurance.

(a)

Borrower shall, and shall cause each Obligor to, keep all property owned by it
properly insured against loss or damage by fire, theft, explosion, sprinklers,
collision (in the case of motor vehicles) and such other risks as are
customarily insured against by Persons engaged in businesses similar to that of
the Obligors, with such companies, in such amounts, with such deductibles and
under policies in such customary form.  Certificates of insurance or, if
requested by the Lender, original (or certified) copies of such policies of
insurance have been or shall be, promptly following such request, delivered to
the Lender, and shall contain an endorsement, in form and substance reasonably
acceptable to Lender, showing loss under such insurance policies payable to the
Lender.  Borrower will and will cause each Obligor to use commercially
reasonable efforts to ensure that such endorsement, or an independent instrument
furnished to the Lender, shall provide that the insurance company shall give the
Lender at least thirty (30) days’ written notice before any such policy of
insurance is altered or canceled and that no act, whether willful or negligent,
or default of any Obligor or any other Person shall affect the right of the
applicable Obligor to recover under such policy of insurance in case of loss or
damage and to use such proceeds to acquire additional Equity Interests.





29




--------------------------------------------------------------------------------




(b)

Borrower shall, and shall cause each Obligor to maintain, at its expense, such
public liability and third-party property damage insurance as is customary for
Persons engaged in businesses similar to that of the Obligors with such
companies and in such amounts with such deductibles and under policies in such
form as shall be reasonably satisfactory to the Lender and certificates of
insurance or, if requested by the Lender, original (or certified) copies of such
policies have been or shall be, promptly following such request, delivered to
the Lender; each such policy shall contain an endorsement showing the Lender as
additional insured thereunder and Borrower shall and shall cause each Obligor to
use its commercially reasonable efforts to ensure that the endorsement provides
that the insurance company shall give the Lender at least thirty (30) days’
written notice before any such policy shall be altered or canceled.

(c)

If Borrower or any other Obligor shall at any time or times hereafter fail to
obtain or maintain any of the policies of insurance required above or to pay any
premium relating thereto, then the Lender, without waiving or releasing any
obligation or default by the Borrower hereunder, may (but shall be under no
obligation to) obtain and maintain such policies of insurance and pay such
premiums and take such other actions with respect thereto as the Lender
reasonably deems advisable.  Such insurance, if obtained by the Lender, may, but
need not, protect the applicable Obligor’s interests or pay any claim made by or
against any applicable Obligor with respect to the Collateral.  Such insurance
may be more expensive than the cost of insurance the Borrower or any other
Obligor may be able to obtain on its own and may be cancelled only upon the
Borrower providing evidence that it or the applicable Obligor has obtained the
insurance as required above.  All sums disbursed by the Lender in connection
with any such actions, including, without limitation, court costs, expenses,
other charges relating thereto and reasonable attorneys’ fees, shall constitute
part of the obligations due and owing hereunder, shall be payable on demand by
the Borrower to the Lender and, until paid, shall bear interest at the highest
rate applicable to Note hereunder.

Section 8.7

Corporate Existence and Maintenance of Properties

  Borrower shall, and shall cause each other Obligor to, maintain and preserve
(a) its existence and good standing in the jurisdiction of its organization and
(b) its qualification to do business and good standing in each jurisdiction
where the nature of its business makes such qualification necessary (other than
such jurisdictions in which the failure to be so qualified or in good standing
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect).  Borrower will, and will cause each other
Obligor to, maintain or cause to be maintained in good repair, working order and
condition, ordinary wear and tear excepted, all material properties used or
useful in the business of the Borrower and other Obligors and from time to time
will make or cause to be made all appropriate repairs, renewals and replacements
thereof.

Section 8.8

Non-circumvention

  The Borrower hereby covenants and agrees that it will not, nor will it permit
any other Obligor to, by amendment of its articles or certificate of
incorporation or formation, bylaws, operating agreement, or other governing
documents, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of





30




--------------------------------------------------------------------------------

any of the terms of this Agreement or the other Transaction Documents, and the
Borrower will and will cause each other Obligor to at all times in good faith
carry out all of the provisions of this Agreement and the other Transaction
Documents and take all action as may be reasonably required to protect the
rights of the Lender.

Section 8.9

Conduct of Business

  The Borrower shall not and shall not permit any other Obligor to engage in any
line of business other than the businesses engaged in on the Closing Date except
upon prior written consent of the Lender.

Section 8.10

U.S. Real Property Holding Corporation

  Neither the Borrower nor any other Obligor shall become a U.S. real property
holding corporation or permit or cause its shares to be U.S. real property
interests, within the meaning of Section 897 of the Code.   

Section 8.11

Compliance with Laws

  The Borrower shall, and shall cause each Obligor to: (i) comply in all
material respects with federal, state and other applicable securities laws, and
(ii) comply in all material respects with the requirements of all other
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws).

Section 8.12

Additional Collateral

  With respect to any Property acquired after the Closing Date as to which the
Lender, does not have a perfected Lien, the Borrower shall and shall cause and
each applicable other Obligor shall promptly (i) execute and deliver to the
Lender, such amendments to the Security Documents or such other documents as the
Lender, deem necessary or advisable to grant to the Lender, a security interest
in such Property and (ii) take all other actions necessary or advisable to grant
to the Lender, a perfected first priority security interest in such Property,
including, without limitation, the filing of mortgages, confessions of judgment
and UCC financing statements in such jurisdictions as may be required by the
Security Documents or by law or as may be requested by the Lender.

Section 8.13

Audit Rights; Field Exams; Meetings.  

The Borrower shall, upon reasonable prior written notice (except during the
occurrence and continuance of an Event of Default, when such written notice
shall not be required), subject to reasonable safety and security procedures,
and permit the Lender (or any of its designated representatives) up to two (2)
times per year (except during the occurrence and continuance of an Event of
Default, when no such limits shall exist) to visit and inspect any of the
properties of the Borrower and the other Obligors, including but not limited to
the Brooks Project, to examine the books of account of the Borrower and the
other Obligors (and to make copies thereof and extracts therefrom), and to
discuss the affairs, finances and accounts of the Borrower and the other
Obligors, and to be advised as to the same by their respective officers,





31




--------------------------------------------------------------------------------

and to conduct examinations and verifications (whether by internal commercial
finance examiners or independent auditors), all at such reasonable times and
intervals as the Lender may reasonably request.

(a)

The Borrower shall and shall cause each other Obligor, upon reasonable prior
written notice, subject to reasonable safety and security procedures, and permit
the Lender (or any of its designated representatives) to conduct field exams of
the Collateral, all at such reasonable times and intervals as the Lender may
reasonably request.

(b)

The Borrower will and will cause each other Obligor, upon the request of the
Lender, participate in a meeting of the Lender once (or more frequently at
Lender’s request at any time an Event of Default has occurred and is continuing
during each Fiscal Year to be held at the Borrower’s corporate offices (or at
such other location as may be agreed to by the Borrower and the Lender) at such
time as may be agreed to by the Borrower and the Lender.

Section 8.14

Pledge of Note

  The Borrower acknowledges and agrees that the Note may be pledged by the
Lender in connection with a bona fide margin account or other loan or financing
arrangement that is secured by the Note; provided such pledge is made in
compliance with applicable federal and state securities laws.  Such pledge of
the Note shall not be deemed to be a transfer, sale or assignment of the Note
hereunder, and no Lender effecting such pledge of a Note shall be required to
provide the Borrower with any notice thereof or otherwise make any delivery to
the Borrower pursuant to this Agreement or any other Transaction Document,
unless required by applicable law.  The Borrower hereby agrees to execute and
deliver such documentation as a pledgee of the Note may reasonably request in
connection with a pledge of the Note to such pledgee by Lender.

Section 8.15

Additional Issuances of Securities

  The Borrower shall not, directly or indirectly, offer, sell, grant any option
to purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its Equity Interests,
including without limitation any debt, preferred stock or other instrument or
security that may be, at any time during its life, and under any circumstance,
convertible into or exchangeable or exercisable for shares of Equity Interests,
convertible securities or debt securities (any such offer, sale, grant,
disposition or announcement being referred to as a “Subsequent Placement”)
without the prior written consent of the Lender.

Section 8.16

Use of Proceeds

  The Borrower will receive gross proceeds from the sale of the Note of
$10,000,000 prior to deducting offering expenses of this Offering including
legal, accounting, printing, Blue Sky and other miscellaneous expenses.  The
Borrower shall use the net proceeds to fund Capital Expenditures and other
expenses and for working capital as set forth on Schedule 8.16 attached hereto,
in accordance with the following terms and conditions.





32




--------------------------------------------------------------------------------




The Borrower will maintain a separate bank account for the proceeds of this
Offering.   The Borrower will deposit into such bank account the entire net
proceeds received by it from this Offering and disburse the funds in accordance
with the Use of Proceeds table attached hereto.  Such bank account is not to be
used for any business purpose other than holding funds of this Offering.  The
corporate officers of the Borrower, rather than the management of the Borrower’s
Blue Earth CHP subsidiary, will approve the transfer of funds and approval of
payment of all invoices in accordance with the Use of Proceeds table attached
hereto.  In the event that the Borrower does not require all or any portion of
the Note in order to fund the Brooks Project and/or subsequent to the Closing,
obtains financing for the Brooks Project of up to $16,300,000, then the Borrower
shall be entitled to use the proceeds of this financing for working capital and
other general corporate purposes, including, but not limited to, repayment of
the Note.  The Borrower will not use the proceeds of the Note to repay any of
the secured promissory notes referenced on Schedule 7.28 hereof.  

Section 8.17

Registration Rights; Indemnification

(a)

Registration Rights. The Common Stock issuable upon conversion of the Note plus
accrued interest thereon, and upon exercise of Warrants, and the Commitment Fee
Shares and the Option Shares will be included in an existing Form S-3
Registration Statement with a resale prospectus through an amendment to such
registration statement if permitted or through a new resale registration
statement, either of which shall be filed by the Borrower with the SEC at the
Borrower’s sole expense not later than thirty (30) days from the Closing. The
Borrower shall use its best efforts to cause such amendment to be declared
effective by the SEC at the earliest practicable time and to remain effective
for the period of the distribution contemplated thereby. The Borrower shall also
(i)  prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for the period of the
distribution and to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement in accordance with the Lender’s intended method of disposition, (ii)
use its commercially reasonable efforts to register or qualify the securities
covered by such registration statement under the securities or blue sky laws of
such jurisdictions as the sellers of securities or, in the case of an
underwritten public offering, the managing underwriter, may reasonably request;
and (iii) notify each seller when the prospectus or any prospectus supplement or
post-effective amendment has been filed, and, with respect to such registration
statement or any post-effective amendment, when the same has become effective,
of any request by the SEC for amendments or supplements to such registration
statement or to amend or to supplement such prospectus or for additional
information, of the issuance by the SEC of any stop order suspending the
effectiveness of such registration statement or the initiation of any
proceedings for that purpose.





33




--------------------------------------------------------------------------------




(b)

Indemnification.   To the extent permitted by law, the Borrower shall indemnify
and hold harmless the Lender, and any of its members, officers, managers, legal
counsel and accountants, underwriter (as defined in the Securities Act), against
any expenses, losses, claims, damages or liabilities (joint or several) to which
they may become subject under the Securities Act or other applicable federal or
state law, insofar as such expenses, losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (each a “Violation”):

(i)

any untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto;

(ii)

the omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading;

(iii)

any violation or alleged violation by the Borrower of the Securities Act, any
federal or state securities law or any rule or regulation promulgated under the
Securities Act or any federal or state securities law in connection with the
offering covered by such registration statement;

and the Borrower shall reimburse the Lender and/or its applicable members,
officers, managers, underwriter or controlling person for any legal or other
expenses reasonably incurred by it, as incurred, in connection with
investigating or defending any such loss, claim, damage liability or action;
provided, however, that the Borrower shall not be liable in any such case to the
extent that any such expense, loss, claim, damage or liability arises out of or
is based upon an untrue statement or omission made in any such registration
statement in reliance upon and in conformity with written information furnished
to the Borrower by the Lender expressly for use in preparation thereof.  Lender
agrees to promptly notify the Borrower in writing of any such claim or suit that
the pleading, demand letter, or other notice is served upon Lender; and agrees
to cooperate in a reasonable manner with the Borrower and at the Borrower’s
expense, with respect to the defense and disposition of such claim. The Borrower
shall have control of the defense or settlement of any such claim; provided,
however, that the Borrower shall not enter into any settlement that obligates
the Lender and/or its applicable members, officers, managers, underwriter or
controlling person to take any action or incur any expense without such person’s
prior written consent, and further provided that the Lender and/or its
applicable members, officers, managers, underwriter or controlling person shall
have the right to be represented by independent counsel of their own choosing,
at their own expense, in connection with such claim or suit. If the Borrower
fails to defend such suit, then the Lender and/or its applicable members,
officers, managers, underwriter or controlling person, through counsel of their
own choice, shall, at the expense of the Borrower, have the right to conduct the
defense of such claim; provided however that the Lender and/or its applicable
members, officers, managers, underwriter or controlling person shall not enter
into any settlement that obligates the Borrower to take any action or incur any
expense without the Borrower’s prior written consent.





34




--------------------------------------------------------------------------------



Section 8.18

Further Assurances

  At any time or from time to time upon the request of the Lender, the Borrower
will and will cause each other Obligor, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Lender may reasonably request in order to effect fully the purposes of
the Transaction Documents.  In furtherance and not in limitation of the
foregoing, the Borrower shall and shall cause each other Obligor take such
actions as the Lender may reasonably request from time to time to ensure that
the Obligations are secured by a first priority perfected Lien under the Pledge
Agreement and Guaranty.

Section 8.19

Guaranty; Joinder.  

Each of the Subsidiaries of the Borrower shall enter into the Guaranty dated as
of the date hereof in favor of Lender, in the form attached hereto as Exhibit D
(as amended, restated, supplemented or modified from time to time, the
“Guaranty”).  Within five (5) Business days (or such later date as the Lender
may agree in its sole discretion) after any Person becomes a direct or indirect
subsidiary of the Company, cause such Person to (a) become a Guarantor under the
Guaranty by executing and delivering to the Lender a joinder agreement in form
and substance satisfactory to the Lender, (b) to deliver to the Lender an
amendment to the Pledge Agreement in form and substance satisfactory to the
Lender to accomplish (i) the pledge of all of the shares of such subsidiary as
security for the Obligations, and (ii) to grant a Lien on its assets as security
for the Obligations, and (c) deliver to the Lender such charter documents,
resolutions and favorable opinions of counsel (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clauses (a) through (c)), all in form, content and
scope reasonably satisfactory to Lender.

Section 8.20

Warrants/Option.

The Borrower shall issue to the Lender at the Initial Closing, the Warrant in
the form attached hereto as Exhibit E to purchase 2,000,000 shares of Borrower’s
Common Stock at $1.00 per share.  The Borrower shall issue to the Lender an
option (the “Option”) in the form attached hereto as Exhibit F (the “Option
Shares”) for Lender to purchase up to 10 million shares of Borrower’s Common
Stock (less any shares previously issued upon conversion of the Note) for a six
(6) month period as specified in the Option, unless extended, at a price of
$1.00 per share.

Section 8.21

Closing Commitment Fee

The Borrower shall issue to the Lender 200,000 shares of Borrower’s Common Stock
(the “Commitment Fee Shares”) as a closing commitment fee, which fee shall be
due and payable in full and such shares shall be issued on the first to occur of
(i) the Closing, (ii) five (5) days after the date the Borrower determines not
to proceed with a financing with Lender on the terms and conditions provided in
this Agreement, or (iii) March 31, 2015, if the Closing has not occurred by such
date (except where the Closing has not occurred because Lender elects not to
close for reasons other than not being entirely satisfied with its due diligence
findings or it being unable to negotiate mutually acceptable definitive
agreement with the Borrower).





35




--------------------------------------------------------------------------------




ARTICLE 9

EVENTS OF DEFAULT; RIGHTS UPON EVENT OF DEFAULT

Section 9.1.  Events of Default.   The occurrence of any “Event of Default” as
defined in Section 8 of the Note shall be deemed to be an Event of Default under
this Agreement, and the provisions of Section 8 of the Note are incorporated
herein by reference in their entirety.




Section 9.2  Remedies.  Upon the occurrence and during the continuance of any
Event of Default, the Lender shall have all rights and remedies provided for
under the Note, the other Transaction Documents and under applicable law.  No
Lender remedy herein or therein conferred or reserved is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
to Lender under this Agreement and each other Transaction Document or now or
hereafter existing at law or in equity or by statute. No delay or omission to
exercise any right or power accruing upon any default, omission or failure of
performance hereunder shall impair any such right or power or shall be construed
to be a waiver thereof, but any such right or power may be exercised from time
to time and as often as may be deemed expedient. In order to exercise any remedy
reserved to the Lender in this Agreement or any other Transaction Document, it
shall not be necessary to give any notice, other than such notice as may be
herein expressly required herein or in such other Transaction Document.




ARTICLE 10

TERMINATION

In the event that the Closing  shall not have occurred with respect to a Lender
due to the Borrower’s or such Lender’s failure to satisfy the conditions set
forth in Sections 4.1 and 5.1 (and the non-breaching party’s failure to waive
such unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party, except
with respect to the Borrower’s obligations to issue Commitment Fee Shares and
payment of expenses under Section 11.1.

ARTICLE 11

MISCELLANEOUS

Section 11.1

Payment of Expenses

(a)

  The Borrower shall reimburse the Lender for all fees and expenses incurred by
it related to this Agreement and the Offering including legal counsel, paid
advisors and consultants, not to exceed $50,000 (exclusive of any out-of-pocket
expenses incurred by Borrower or its legal counsel).  The Borrower will be so
obligated  whether the transaction closes or not, except in the circumstances
where Lender elects not to close for reasons other than (i) not being entirely
satisfied with its due diligence findings,





36




--------------------------------------------------------------------------------

(ii) it being unable to negotiate mutually acceptable definitive agreements with
the Borrower, or (iii) the failure of conditions to close under Section 5.1.  

(b)

The Borrower shall reimburse the Lender on demand for all reasonable costs and
expenses, including, without limitation, legal expenses and reasonable
attorneys’ fees (whether for internal or outside counsel), incurred by Lender in
connection with the (i) collection, protection or enforcement of any rights in
or to the Collateral or enforcement of any rights or remedies under any of the
Transaction Documents; (ii) collection of any Obligations; (iii) administration
and enforcement of Lender’s rights under this Agreement or any other Transaction
Document (including, without limitation, any costs and expenses of any third
party provider engaged by the Lender for such purposes); (iv) costs associated
with any refinancing or restructuring of the Note whether in the nature of a
“work-out,” in any insolvency or bankruptcy proceeding or otherwise, and whether
or not consummated; (v) all reasonable out-of-pocket costs and expenses of the
Lender and its assignees (including, without limitation, attorneys’ fees) in
connection with the assignment, transfers or syndication of the Note; and (vi)
from and against all liability for any intangibles, documentary, stamp or other
similar taxes, fees and excises, if any, including any interest and penalties,
and any finder’s or brokerage fees, commissions and expenses (other than any
fees, commissions or expenses of finders or brokers engaged by the Lender), that
may be payable in connection with the Note contemplated by this Agreement and
the other Transaction Documents.  The Borrower shall also pay all normal service
charges with respect to all accounts maintained by the Borrower with the Lender
and any additional services requested by Borrower from the Lender.  All such
costs, expenses and charges shall constitute Obligations hereunder, shall be
payable by the Borrower to the Lender on demand, and, until paid, shall bear
interest at the highest rate then applicable to the Note hereunder.  Without
limiting the foregoing, if (a) any Note is placed in the hands of an attorney
for collection or enforcement or is collected or enforced through any legal
proceeding or Lender otherwise takes action to collect amounts due under such
Note or to enforce the provisions of such Note or (b) there occurs any
bankruptcy, reorganization, receivership of either Borrower or any other
Obligor, or other proceedings affecting creditors’ rights and involving a claim
under such Note, then the Borrower shall pay the costs incurred by Lender for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
reasonable attorneys’ fees and disbursements (including such fees and
disbursements related to seeking relief from any stay, automatic or otherwise,
in effect under any Bankruptcy Law).

Section 11.2

Governing Law; Jurisdiction; Jury Trial

ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTIONS)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE
STATE OF NEW YORK. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN NEW YORK CITY, NEW YORK,
FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY TRANSACTION DOCUMENT,
OR IN





37




--------------------------------------------------------------------------------

CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
 EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTIONS
CONTEMPLATED HEREBY.  NOTHING IN THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AGAINST ANY OBLIGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION

Section 11.3

Counterparts

  This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to each other
party; provided that a facsimile signature (e.g. pdf) shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile signature.

Section 11.4

Headings

  The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.

Section 11.5

Severability

  If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.





38




--------------------------------------------------------------------------------




Section 11.6

Entire Agreement; Amendments

  This Agreement and the other Transaction Documents supersede all other prior
oral or written agreements between the Lender, the Borrower, their Affiliates
and Persons acting on their behalf with respect to the matters covered herein
and therein, and this Agreement, the other Transaction Documents and the
instruments referenced herein and therein contain the entire understanding of
the parties with respect to the matters covered herein and therein and, except
as specifically set forth herein or therein, neither the Borrower or the Lender
makes any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement, the Note or any of the other
Transaction Documents may be amended or waived other than by an instrument in
writing signed by both the Borrower and the Lender.

Section 11.7

Notices

.  Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered:  (i) upon receipt, when delivered personally;
(ii) upon receipt, when sent by facsimile or email (provided, confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:

If to the Borrower:




Blue Earth, Inc.

2298 Horizon Ridge Parkway, Suite 205

Henderson, Nevada 89052

Telephone:  (702) 263-1808

Facsimile: (702) 263-1823

Email:  jthomas@blueearthinc.com

Attention: Johnny Thomas, CEO




With a copy (for informational purposes only) to:




Davidoff Hutcher & Citron LLP

605 Third Avenue

New York, New York 10158

Telephone: (212) 557-7200

Facsimile: (212) 286-1884

Attention: Elliot H. Lutzker, Esq.











39




--------------------------------------------------------------------------------

If to the Lender:




Jackson Investment Group, LLC

2655 Northwinds Parkway

Alpharetta, Georgia

Telephone:   (770) 643-5605

Facsimile:    (678) 485-5356

Email mblacker@jacksonhealthcare.com

Attention:  Richard L. Jackson




With a copy (for informational purposes only) to:




Kilpatrick Townsend & Stockton LLP

Suite 2800, 1100 Peachtree Street N.E.

Atlanta, Georgia 30309-4528

Telephone:   (404) 815-6444

Facsimile:     (404) 541-3402

Email: dstockton@kilpatricktownsend.com

Attention:  David Stockton




or to such other address and/or facsimile number email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clauses (i), (ii) or (iii) above,
respectively.

Section 11.8

Successors and Assigns

  This Agreement shall be binding upon and inure to the benefit of the parties
and their respective permitted successors and assigns, including any purchasers
of the Note.  The Borrower shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Lender, including
by way of a change of control.  Lender may assign some or all of its rights and
obligations hereunder in connection with transfer of the Note without the
consent of the Borrower, in which event such assignee shall be deemed to be the
Lender hereunder with respect to such assigned rights and obligations, and the
Borrower shall use its best efforts to ensure that such transferee is registered
as the Lender and that any Liens on the Collateral shall also be for the benefit
of such assignee to the extent of any such assignment.

Section 11.9

No Third Party Beneficiaries

  This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.





40




--------------------------------------------------------------------------------




Section 11.10

Survival

  Unless this Agreement is terminated under ARTICLE 11, the representations,
warranties, agreements and covenants of the Borrower and the Lender contained in
the Transaction Documents shall survive the Closing.  

Section 11.11

Further Assurances

  The Borrower shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

Section 11.12

Indemnification  

The Borrower agrees to indemnify, hold harmless, reimburse and defend the Lender
and the Lender’s officers, directors, affiliates, control persons, and principal
shareholders, against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Lender or any such Person which results, arises out of or is based upon
(i) any misrepresentation by Borrower or any other Obligor or any breach of any
warranty by Borrower or any other Obligor in the Transaction Documents or in any
other agreement delivered pursuant thereto; or (ii) after any applicable notice
and/or cure periods, any breach or default in performance by the Borrower of any
covenant or undertaking to be performed by the Borrower hereunder, or any other
agreement entered into by the Borrower and Lender relating hereto.

Section 11.13

No Strict Construction

  The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

Section 11.14

Waiver

  No failure or delay on the part of the Lender in the exercise of any power,
right or privilege hereunder or any of the other Transaction Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

Section 11.15

Payment Set Aside

  To the extent that Borrower or any Obligor makes a payment or payments to the
Lender hereunder or pursuant to any of the other Transaction Documents or the
Lender enforce or exercise their rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded,





41




--------------------------------------------------------------------------------

repaid or otherwise restored to Borrower or such other Obligor, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

Section 11.16

NASAA UNIFORM LEGEND

IN MAKING AN INVESTMENT DECISION LENDER SHOULD RELY ONLY ON ITS OWN EXAMINATION
OF THE BORROWER AND THE TERMS OF THIS OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM. PURCHASERS OF THE SECURITIES SHOULD BE AWARE THAT THEY
WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.













[Remainder of page intentionally blank; next page is signature page]

















42




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused its signature page to this Note and
Warrant Purchase Agreement to be duly executed as of the date first written
above.

BORROWER:




BLUE EARTH, INC.,

a Nevada corporation










By:  /s/  Johnny R. Thomas

Name:  Johnny R. Thomas

Title:  Chief Executive Officer







LENDER:




JACKSON INVESTMENT GROUP, LLC










By:  /s/  Douglas B. Kline

Name:  Douglas B. Kline

Title:  Chief Financial Officer





















































43


